Simmons, Justice.
Chloe Hines was indicted, tried and convicted of the offence of murder. The jury found her guilty, and recommended that she be imprisoned in the penitentiary for life. She made a motion for a new trial, upon the grounds that the verdict was contrary to the evidence, without evidence to support it, and contrary to law. The motion was overruled, and she excepted. The only ground insisted upon in the argument before us for a reversal of the judgment of the court below was, that the verdict was contrary to the evidence. We have carefully read the whole of this evidence as sent up in this record, and we think it is sufficient to sustain the finding of the jury. The judgment of the court below overruling the motion for a new trial is

Affirmed.